Franklin App. No. 08AP-1026, 2010-Ohio-2725. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. It is ordered by the court, sua sponte, that David DeBruin and any other attorneys not admitted in the state of Ohio who seek admission pro hae vice in the above-captioned matter must fully comply with Rule 1.2 of the Supreme Court Rules of Practice within 30 days of the date of this entry, or the case will proceed with only counsel that are registered for active status with the Office of Attorney Services of the Supreme Court as required by Rule VI of the Supreme Court Rules for the Government of the Bar of Ohio appearing on behalf of American Chemical Society.